Title: From Thomas Jefferson to John A. Robertson, 29 December 1820
From: Jefferson, Thomas
To: Robertson, John A.


Sir
Monticello
Dec. 29. 20.
I have duly recieved your favor of the 20th and see in it a great proof of your candor and justice. of the two great parties which divided our nation in it’s early stage, the one wished to strengthen the hands of the Executive, the other of the Representative branch of the government. the latter was my own disposition, resulting from reading, experience and reflection; and my election to the Executive functions was considered as evidence that such was the wish of the majority of our citizens that the course I pursued should not be immediately satisfactory to the Minority, was to be expected: but I have ever hoped that, like yourself, others, on a calm and dispassionate review of my administration, would do justice to the integrity of my course, if not to it’s wisdom, and would acquit my errors of any obliquities of intention.I learn with pleasure your election of this part of our country for your future habitation. it has certainly the advantages of a fertile soil, navigation, healthy and temperate climate, and of an industrious, independant and orderly population; and the neighborhood of the University will ensure a choice addition to our society. our bar is pretty much crowded, not defective in talent, and one member of it particularly of great eminence, now a representative in Congress. still talent in a new comer will make it’s way.Towards the enterprise you propose, of writing the history of our country, the first object will be the obtaining materials. of these you have no doubt satisfied yourself of the resources. I formerly possessed some store of that kind: but all which were printed, and much of what was MS. went to Congress with my library, and the few loose notes I retained were communicated to mr Girardin while writing his volume of our latter history. if any aids remain however within my power, they shall be freely furnished.I am bound particularly to thank you for the kind sentiments, expressed towards myself, and I tender you the assurance of my great respect.Th: Jefferson